Title: To Thomas Jefferson from Robert Smith, 17 February 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Navy Department 17 Feby. 1808
                  
                  By the XLIst art. of the “Act for the better government of the Navy of the U. States” it appears that all sentences of courts martial going to the dismission of a Commissioned or Warrant officer, must, before they can be carried into execution, be approved by the President of the United States. 
                  I have the honor to be with great respect Sir Yr ob svt.
                  
                  
                     Rt Smith 
                     
                  
               